internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-131524-00 date date legend x grantor_trust irrevocable_trust properties a b c d e f g y1 plr-131524-00 dear this letter responds to a letter dated written by x’s authorized representative on behalf of x requesting a ruling that x’s rental income from properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x is a c_corporation whose preferred and common_stock are held by grantor_trust and irrevocable_trust respectively x requests this ruling in anticipation of making an election to be treated as an s_corporation x is in the business of owning renting and managing properties properties are divided into a commercial rental units x directly and through contractors provides various services in operating properties services provided with respect to properties include but are not limited to sweeping the parking lots weekly resurfacing and repainting the parking lots as needed removing snow and ice from the parking lots and sidewalks as needed repairing mechanical defects in the plumbing and electrical systems maintaining and repairing roofs maintaining and repairing sidewalks periodic inspections for property damage and any other exterior structural repairs on the properties which have landscaping or grass x mows the grass plants and maintains landscaping and provides outdoor pest control x is also responsible for the repair and maintenance of outdoor light systems on properties furthermore x operates a business office on weekdays and provides a 24-hour emergency repair service to its clients on approximately b of the units x repairs mechanical defects on heating ventilation and air conditioning hvac on the remaining units x is responsible for all repairs to hvac systems that exceed dollar_figurec in addition to the services provided to tenants an employee of x handles the usual marketing leasing and administrative functions involved in leasing commercial real_estate x’s president decides whether to buy or sell properties and whether to make improvements to properties in addition x provides liability and casualty insurance on all but d of properties and pays the property taxes on all but e of properties in the y1 fiscal_year x received approximately dollar_figuref in gross rental income and paid approximately dollar_figureg in relevant expenses other than depreciation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income plr-131524-00 sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in d c i except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code further we express no opinion on whether x is a small_business_corporation eligible to make an s election under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
